Opinion

PER CURIAM.
The defendant appeals from the judgments of conviction of four counts of conspiracy to commit robbery in the first degree in violation of General Statutes §§ 53a-48 and 53a-134. The convictions were based on the defendant’s conditional plea of nolo contendere and written reservation entered into pursuant to General Statutes § 54-94a and Practice Book § 61-6. Pursuant to those provisions, the defendant reserved for review his motions to dismiss, which challenged the constitutionality of the automatic transfer provision of General Statutes § 46b-127 (a).
The defendant presents two claims on appeal. The first challenges the constitutionality of the automatic transfer provision of General Statutes § 46b-127 (a). Our Supreme Court’s decision in State v. Angel C., 245 Conn. 93, 715 A.2d 652 (1998), is controlling with regard to that issue and requires affirmance of the trial court’s decision. The second claim is that the trial court abused its discretion when it denied the defendant’s application for youthful offender status under General Statutes §§ 54-76b through 54-76o. As the defendant conceded at oral argument, his appeal is limited by the conditional plea and written reservation. Neither General Statutes § 54-94a nor Practice Book § 61-6 encompasses the claim regarding the trial court’s exercise of discretion in denying youthful offender status to the defendant. Accordingly, this claim is not reviewable.
The judgments are affirmed.